Citation Nr: 1025047	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran reportedly served on active duty from June 1965 to 
May 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the Veteran appeared and testified before the 
Board.  The hearing transcript is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, in part, alleges that his bilateral hearing loss and 
tinnitus first manifested while engaging in combat with the enemy 
in the Republic of the Vietnam during the Vietnam Era.  The Board 
notes that a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b).  See 
also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

On review of the record, the Board has no available information 
such as service personnel records (SPRs) or even a Department of 
Defense Form 214 which establishes the Veteran's alleged service 
in the Republic of the Vietnam during the Vietnam Era, his 
military occupational specialty (MOS), and/or his combat service.  
Accordingly, the Board must remand this case for additional 
development to determine whether the Veteran is a combat veteran 
for purposes of 38 U.S.C.A. § 1154(b).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him 
to identify the approximate date(s), 
location(s) and unit(s) of assignment 
for his alleged combat event(s) during 
service.  The Veteran should also be 
notified to submit any additional 
evidence and/or information capable of 
verifying his combat status during 
service.

2.  Conduct all development necessary 
to determine whether the Veteran may be 
deemed a combat veteran for purposes of 
38 U.S.C.A. § 1154(b), to include 
obtaining the Veteran's entire service 
personnel record.

3.  Thereafter, readjudicate the 
claims, specifically determining 
whether the Veteran may be deemed a 
combat veteran for purposes of 
application of 38 U.S.C.A. § 1154(b).  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and an appropriate period 
of time to respond.


The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the Veteran until he is 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

